Citation Nr: 1410649	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  13-01 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

2. Entitlement to a rating in excess of 30 percent for depressive disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Medical records were associated with the claims file after the last review by the Agency of Original Jurisdiction.  The Veteran waived review and asked the Board to proceed with his appeal in February 2014.  


FINDINGS OF FACT

1.  Control of the Veteran's diabetes requires insulin and a restricted diet; regulation of activities has not been shown.

2.  The Veteran's depression symptoms create impairments in most areas but there is no showing of total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria to establish a rating in excess of 20 percent disability for diabetes mellitus II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7931 (2013).

2. The criteria to establish an increased rating of 70 percent disability, but not 100 percent, for depression have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9434 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

In August 2012, the RO sent a letter to the Veteran providing him notice, which satisfied the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).  This letter was sent prior to initial adjudication of his claims for increased ratings and explained how ratings and effective dates would be determined, pursuant to Dingess/Hartman.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations for depression and diabetes in September 2012.  These examinations addressed the pertinent rating criteria, and there is no argument or indication that they were inadequate.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

As VA has satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

 A. Diabetes mellitus II

Diabetes mellitus is rated under section 4.119 for the endocrine system and specifically, Diagnostic Code (DC) 7913.  The criteria for a 20 percent disability rating are diabetes mellitus requiring insulin and restricted diet.  38 C.F.R. § 4.119, DC 7913.  The criteria for a 40 percent rating are diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.  The 60 percent rating criteria are required insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  Id.  A 100 percent rating requires, in pertinent part, more than one daily insulin injection and episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year.  See id.

As will be discussed below, the Veteran's diabetes mellitus II does not meet the criteria for a rating higher than 20 percent disability.  See 38 C.F.R. § 4.119, DC 7913.

The Veteran requires daily insulin injections.  See VA Examination September 2012, VA Treatment.  He also has to manage his diabetes with a restricted diet.  See VA Examination September 2012.  Thus, he has been awarded a 20 percent rating for diabetes.  

There is no evidence to suggest that the Veteran has any episodes of ketoacidosis or hypoglycemic reactions.  VA treatment records from this period do not show treatment for ketoacidosis or hypoglycemic reactions.  The examiner recorded that he has ketoacidosis or hypoglycemic episodes with visits to a diabetic care provider less than two times per month.  See VA Examination September 2012.  The Veteran does not have to regulate his activities based on his diabetes.  See id.  He reported having to stop work because of difficulties with peripheral neuropathy in his extremities.  However, his peripheral neuropathy symptoms have been separately service-connected and rated and are not on appeal at this time.  Therefore, regulations to his activities due to peripheral neuropathy are not for consideration.  VA treatment records show no hospitalization for diabetes related problems.  As such, the Veteran's diabetes does not rise to the level of a higher rating as he does not have to regulate his activities and does not have any episodes of ketoacidosis or hypoglycemic reactions.  See 38 C.F.R. § 4.119, DC 7913.        

B. Depression

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The criteria for 70 percent rating are: 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9434.

The criteria for 100 percent rating are: 

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The Veteran's depression symptoms most closely approximate a rating of 70 percent disability.  See 38 C.F.R. § 4.130, DC 9343.

The Veteran is socially isolated, has decreased cognitive function, and deficiencies in most areas due to his depression symptoms.  He has symptoms of irritability, insomnia, anxiety, and social isolation.  See Private Evaluations November 2012 and October 2013.  The private evaluator noted that the Veteran could be considered a complete recluse except for his socialization with his wife, children, and grandchildren.  See id.  He stopped participating in his hobbies.  See id.  The evaluator noted impaired judgment and recall, as well as, decreased cognitive functioning tested through a series of questions the Veteran was unwilling or unable to answer.  See id.  During VA treatment, the Veteran reported symptoms of irritability, insomnia, depressed mood, decreased motivation, and difficulty with decision making.  See VA Treatment February 2013.  He reported feeling anxious and avoiding people he knows if he sees them out.  VA Treatment November 2013.  The Veteran's overall disability picture, including his social isolation and impaired recall, judgment, and other cognitive functions, merits a 70 percent disability rating.  Assignment of the next-higher 100 percent evaluation, however, is not warranted.     

During the two private evaluations, the Veteran was assigned Global Assessment of Functioning (GAF) scores of 48 and 42, indicating serious impairment, some impairment in reality testing or communication, or major impairment in several areas.  See Private Evaluations November 2012 and October 2013; see also DSM-IV.  Such scores do not support a 100 percent evaluation however because, at no time during the rating period on appeal is total social or occupational impairment shown.  The Veteran was assigned GAF scores of 60 during VA treatment and 65 during the February 2013 examination, representing mild to moderate symptoms.  See DSM-IV.  

The Veteran's disability picture do not rise to the level of total occupational and social impairment.  He worked for over 40 years but had to retire at the age of 62 due to health problems.  He stopped working prior to the rating period on appeal, so there is very little evidence of any effect his depression had on his ability to work.  However, the Veteran consistently reported strong relationships with his wife, three children, and grandchildren.  See Private Evaluations, VA Examination, VA Treatment.  The medical professionals also noted normal hygiene and appearance.  See id.  The Veteran mentioned keeping up with household tasks, such as yard work.  See VA Treatment February 2013, May 2013.  During the September 2012 VA examination, the Veteran noted going out to dinner with his wife and a friend of theirs weekly.  He also mentioned going to the mall on a regular basis to people watch.  See VA Treatment January 2013.  As the Veteran has good relationships with his family, does household tasks, goes out on occasion, and cares for himself, his depression does not rise to the level of 100 percent disability.  

C. Extra-schedular Considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's depression and diabetes mellitus II are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria and case law for evaluating mental health disorders is intentionally broad to take into account a variety of symptoms and the entire effect of the disability on the Veteran's life.  Additionally, the rating criteria for diabetes considers the impact on the Veteran's life by evaluating required medication and life changes.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

In summary, the preponderance of the evidence supports a rating of 70 percent, but not higher, for depression and 20 percent, but not higher, for diabetes mellitus II.  See 38 C.F.R. §§ 4.119, 4.130.  Therefore, the benefit of the doubt doctrine is inapplicable and a higher rating is denied.  See 38 C.F.R. § 4.3.  


  
ORDER

A rating in excess of 20 percent for diabetes mellitus II is denied.

A rating of 70 percent, but not higher, for depression is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


